AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                     V.                                            (For Offenses Committed On or After November 1, 1987)



                        Byron Cano-Roldan                                          Case Number: 2:19-mj-10389

                                                                                   Mayra L Garcia
                                                                                   Defendant's Attorney


REGISTRATION NO. 88497298
THE DEFENDANT:
                                          ___ _________________________
 IZI pleaded guilty to count(s) 1 of Complaint        ___;:;




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325(a)(2)                      Eluding Examination and Inspection (Misdemeanor)                                   1

 D The defendant has been found not guilty on count(s)
                                 --------------------
 •    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             _)(TIME SERVED                                   •    _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                    FILED
Receive                                                SEP      3 2019
                                                                            RABLE RUTH B      EZ MONTENEGRO
                                               CLER~ us o,srnic1 couRltlNIT D STATES MAGISTRATE JUDGE
                                          SOUTHERN DIST          T OF CALIFORNIA
                                          BY                             DEPUTY


Clerk's Office Copy                                                                                                           2:19-mj-10389
